Mr. Justice Freeman delivered the opinion of the court. The defendant in error—hereinafter called plaintiff— testified that he had been a teamster for about seventeen years and was fully acquainted with the fact that on such a night street cars may be more difficult to control than in dry weather, and that with a heavily loaded wagon it is not always easy to cross street car tracks quickly in an emergency: He states that he looked north as well as south; that he could see well for several blocks; that nothing obstructed the view, and that he did not see the south-bound car coming from the north until the car was within some forty feet of him. A number of witnesses called in his behalf, however, who were south of him, and therefore further away from the approaching car, did see it at the time when he drove into Wentworth avenue, and testified that it was brightly lighted and plainly visible. The testimony of these witnesses further tends to show that Langlois was not alert; that he was sitting leaning over, watching his team, apparently neither looking out for cars on the tracks he was crossing nor hastening his team until the bell sounded close to him. Then he pulled on the lines and the horses went a little faster. From all the evidence it is, we think, apparent either that plaintiff failed to look north, as he claims he did, or that if he did look, he saw the car and deliberately attempted to cross in front of it with a heavily loaded wagon, driving slowly and, under the circumstances, negligently. Lee v. C. C. Ry. Co., 127 Ill. App. 510-511. The evidence in behalf of the defendant tends to show with reasonable certainty that the motorman rang his bell, put on the air brakes promptly, and was running at a reasonably moderate rate of speed. The evidence of witnesses for plaintiff tends to corroborate this evidence, and we are of opinion that from the testimony of the plaintiff’s witnesses the conclusion is inevitable that plaintiff was guilty of contributory negligence, except for which the accident would not have occurred. Numerous errors are assigned relating to rulings of the trial court to the instructions and the amount of the judgment. In view of the conclusion stated, it is not necessary to consider the questions so raised. For the reasons indicated, the judgment of the Municipal Court must be reversed, with a finding of facts. Reversed, with finding of facts.